DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 5, 2021. Claims 1-2 and 10-11 are amended; claims 9 and 12 are canceled. The amendments are sufficient to overcome the outstanding prior art rejections, although several 112 matters continue to obtain.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “distance measuring device” of claims 1 and 2;
The “control device” of claims 1 and 10-11;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The distance measuring device (70) will be interpreted as an interferometer in accordance with page 10, lines 19-25 of the specification.
The control device (100) will be interpreted as a microcomputer in accordance with page 12, lines 8-9 of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1, 3-5, 15, and 17-19 are allowable.

However, Kerr does not disclose a distance measuring device, like an interferometer, that measures a working distance between the substrate and injector head, nor does Kerr provide a microprocessor, i.e., a “control device,” configured to control the actuators to regulate said working distance. In addition, claim 1 avails the control device to adjust an “orientation” of the injector head so that it corresponds to an orientation of the substrate, which is another aspect uncontemplated by the disclosure of Kerr. For at least these reasons, as contextualized by claim 1 as a whole, the claimed invention patentably distinguishes over the closest prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 2 specifies that the interferometer determines “at least one distance between the reference glass and the substrate.” However, claim 1 has been amended to clarify that this interferometer, named “distance measuring device,” measures a “working distance between a…substrate and a reference plane of the injector head.” How are these two measurements and distances related? Does the measurement of claim 2 further clarify the measurement of claim 1, or are these two distinct measurements? If both recitations refer to the same measurement, then it appears this concept is overdetermined. Correction is required. To expedite prosecution, the examiner will provisionally interpret the measurement of claim 2 as further clarifying the measurement of claim 1.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 10 has been amended to read, “wherein the control device is configured…to determine a plurality of determined distances of the at least one distance.” Firstly, does this “distance” refer to the “working distance” of claim 1, or the “distance” of claim 2? Second, the syntax of “a plurality of determined distances of the at least one distance” is confounding – the examiner suggests simply specifying that the control device determines a plurality of additional distances, or something similar. 

To cure the aforementioned indeterminacies, the applicant must resolve the relationship between the claimed “working distance” and the claimed “at least one distance,” as well as the competing and overlapping responsibilities of the control device and distance measuring device in determining these values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716